Citation Nr: 1759864	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-22 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for major depressive disorder, claimed as secondary to service-connected tinnitus.

2.  Entitlement to a compensable rating for a right leg muscle injury (muscle group XIII).

3.  Entitlement to a compensable rating for left knee muscle injury (muscle group XIII).

4.  Entitlement to a compensable rating for blood in stool.

5.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1974 to September 1977.

This matter comes to the Board of Veterans Appeals (Board) on appeal from August 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2017, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran asserts that his major depressive disorder is related to his service-connected tinnitus by aggravation.  In this regard, he testified in May 2017 that his tinnitus "drives [him] crazy" and makes him angry because he has no control over it.  He said that he thinks about it all the time and he just wants to be left alone.  Pertinent medical evidence includes the opinion of a QTC examiner in February 2013 who said that it would be "mere speculation" at that time to suggest that the Veteran's depression was aggravated by his service-connected tinnitus in light of his chronic substance abuse/dependence issues.  There is also the more recent opinion of a VA physician in June 2017 who opined that "it is possible that tinnitus could be contributing to [the Veteran's] depression".  

Inasmuch as the evidence on file contains competent evidence that the Veteran has major depressive disorder and suggests a possibility of it being related by aggravation to service, further medical development is warranted in order to make a decision on this claim.  Accordingly, this case must be remanded to the AOJ so that the Veteran can be afforded a new examination in order to obtain a more definitive nexus opinion.  38 U.S.C. § 5103A(d).

Additionally, the record before the Board indicates that the Veteran filed Notices of Disagreement (NODs) with rating decisions issued in August 2012 and February 2014.  See October 2012 and March 2012 NODs.  However, no Statements of the Case (SOCs) have been issued with respect to those claims.  See Manlicon v. West, 12 Vet App 238 1999).  Hence, remand is warranted for the issuance of SOCs.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, including the issuance of a SOC, on the appeals initiated by the Veteran regarding entitlement to initial compensable ratings for blood in stool, and for right leg and left knee muscle leg injuries (muscle group XIII), as well as for a compensable rating for bilateral hearing loss.  The Veteran should be clearly advised of the need to file a timely Substantive Appeal as to these matters if he wishes to complete an appeal of these determinations.  Then, only if appeals are timely perfected, the issues are to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Afford the Veteran a VA examination for his major depressive disorder, claimed as secondary to his service-connected tinnitus.  Following an examination of the Veteran and review of the evidence in his electronic claims folders, ask the examiner to opine as to whether it is at least as likely as not (50% probability or higher) that the Veteran's major depressive disorder is aggravated beyond the normal progress of the disease by his service-connected tinnitus.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examination report should include a complete rationale for all opinions expressed.

3.  Thereafter, the case should again be reviewed by the AOJ.  If any benefit being sought is not granted, the Veteran and his representative should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




